NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 06a0221n.06
                            Filed: March 29, 2006

                                           No. 04-6388

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff - Appellee,                         )   ON APPEAL FROM THE
                                                     )   UNITED STATES DISTRICT
v.                                                   )   COURT FOR THE WESTERN
                                                     )   DISTRICT OF TENNESSEE
CORWIN PRYOR,                                        )
                                                     )
       Defendant - Appellant.                        )


Before: GIBBONS, GRIFFIN, and BRIGHT*, Circuit Judges.

       PER CURIAM. Corwin Pryor conditionally pled guilty to the charge of being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g). Thereafter, the district court entered a

judgment of conviction and sentenced Pryor to fifteen years imprisonment plus a supervised release

period of three years. Pryor appeals the denial of his motion to suppress the firearm that police

found in a search of his vehicle. The gun was in the trunk of Pryor's car. He reserved this search

and seizure issue in his plea of guilty. After reviewing the record, we affirm the conviction.

                                        BACKGROUND

       Pryor argues that the police officers' decisions to arrest him or search his car were not

supported by probable cause. He further argues that the search of the car did not fit into the




       *
         The Honorable Myron H. Bright, Judge of the United States Court of Appeals for the
Eighth Circuit, sitting by designation.
No. 04-6388
United States v. Pryor
Page 2

inventory search exception to the Fourth Amendment, either because it was parked in a parking

space and not blocking traffic, or because the car keys could have been turned over to Pryor's wife.

       We turn to the facts in the record. On April 9, 2002, an anonymous caller made three phone

calls to the Memphis 911 center, requesting the police to come immediately to the Ridgemont

Apartments and indicating there was a man driving around the apartment complex and firing shots

into the ground. The caller said the shooter was a black male about 5'6", with a short, "fade" haircut,

wearing a red and gray shirt with blue jeans, and driving a red, or possibly maroon, Cadillac.1

       Dennis Manning was one of two police officers dispatched to the apartment complex. The

police dispatcher advised Officer Manning that "a male black [sic] was firing shots into the ground

from a maroon or red Cadillac," and further described the man, including that he was "intoxicated

[and] wearing a red and gray shirt and jeans."

       Looking for a moving vehicle, Officer Manning initially passed by Pryor. On his second

time through the complex, however, he noticed Pryor, a black man with relatively long hair, standing

by a maroon Cadillac. Although Pryor did not precisely match the description the dispatcher had

given, Officer Manning nonetheless approached him and asked if he owned the Cadillac and if he

had a firearm.

       Officer Manning testified that, at this point, he determined Pryor was intoxicated based on

"his speech, the smell of alcohol, [and] the stumbling." He then placed Pryor under arrest for public

intoxication. Once Pryor had been placed under arrest, he grew violent and kicked the squad car



       1
         Pryor asserts that the 911 call, saying the Cadillac was maroon, was not made until after
he had been arrested, suggesting that the caller was watching the arrest take place.
No. 04-6388
United States v. Pryor
Page 3

doors and windows to such a degree that the door almost separated from the car's frame. (Pryor was

ultimately charged with vandalism as well as public intoxication and unlawful possession of a

weapon.)

       After Officer Manning and his partner had arrested Pryor, the officers decided that, pursuant

to the Memphis Police Department's Tow-In Policy, they would have to impound Pryor's car because

it was parked on private property and the property owner was not present to give permission to let

the vehicle remain, and because there were no third parties present who could take the car and park

it in a legal location. After making the decision to impound the car, Officer Manning conducted an

inventory search. He found a gun hidden in the trunk.

       After Officer Manning arrested Pryor, searched his car, and found his gun, Twana Pryor,

Pryor's wife, arrived at the scene. Twana Pryor asked the police officers for possession of the car

so that she could remove her house keys, but the officers denied her request. She later testified that

the car had not been driveable for several weeks.

                                           DISCUSSION

       Pryor first argues that the police did not have probable cause to arrest him because his haircut

and the color of his Cadillac did not match the description the 911 caller had given. When reviewing

a denial of a motion to suppress, the appellate court reviews the district court's conclusions of law

de novo and its findings of fact for clear error. United States v. Hammond, 351 F.3d 765, 770 (6th

Cir. 2003). "A finding of fact will be deemed clearly erroneous when, although there may be some

evidence to support the finding, the appellate court, upon review of the entire record, is left with the
No. 04-6388
United States v. Pryor
Page 4

definite and firm conviction that a mistake has been committed." United States v. Hurst, 228 F.3d
751, 756 (6th Cir. 2000).

       The district court determined that "Officer Manning had probable cause to arrest Mr. Pryor

based on his public intoxication," not that there was probable cause for the police to believe Pryor

was the man firing gunshots in the Ridgemont Apartments. The magistrate and district court judges

believed Officer Manning's testimony regarding Pryor's intoxicated behavior to be more credible

than his wife's and stepson's assertions to the contrary. The district court noted that Pryor's violent

reaction to being placed in the patrol car, kicking the walls and door of the vehicle until the door

came partially off its hinges, provides further confirmation that he was indeed intoxicated. Probable

cause exists when police officers possess reasonably trustworthy knowledge that the suspect is

committing or has committed a crime. United States v. Dotson, 49 F.3d 227, 230 (6th Cir. 1995).

The district court's findings of fact are not clearly erroneous, see Hurst, 228 F.3d at 756, and it

correctly determined that there was probable cause to arrest Pryor for public intoxication, see

Dotson, 49 F.3d at 230.

       Pryor also argues the police did not have probable cause to search his car. The district court

correctly determined that the police did not need probable cause to search Pryor's car, because the

search was an inventory search incident to impoundment, and the vehicle was impounded pursuant

to the Memphis Police Department's Tow-In Policy. Vehicle inventory searches are an exception

to the Fourth Amendment warrant requirement. South Dakota v. Opperman, 428 U.S. 364 (1976).

They are valid if conducted in accordance with standard police procedure. Florida v. Wells, 495
U.S. 1, 5 (1990).
No. 04-6388
United States v. Pryor
Page 5

       Pryor next argues that the inventory search is invalid because it was not conducted in

accordance with standard procedure. Specifically, Pryor asserts that the car could have been left

where it was parked or turned over to Twana Pryor, and that the police should have given him the

opportunity to choose either of these options.

       The Memphis Police Department's Tow-In Policy states,

       When an officer arrests a defendant and the defendant's vehicle is not needed as
       evidence, the officer is required . . . to allow the defendant to leave the vehicle at the
       scene of arrest if the defendant so desires and it is legally parked. The defendant
       cannot, however, park a vehicle on private property without the consent of the
       property owner/management. The defendant may authorize a third party at the scene
       who is not under arrest to legally park the vehicle. . . .
       If a vehicle cannot be legally parked, left on private property, or released to a third
       party, then the vehicle should be towed to Vehicle Storage.

J.A. at 89-90.

       Pryor's car was parked on private property at the Ridgemont Apartments. Pryor did not live

at the apartment complex, and he could not obtain permission from the property owner because the

Ridgemont property manager's office was closed at the time of the arrest. Under the Memphis

Police Department's Tow-In Policy, he therefore did not have the option of leaving the car where

it was parked. Nor did he have the option of turning the keys over to Twana Pryor, first, because

she did not appear at the scene until after the police had concluded the inventory search, and, second,

because the car was not driveable. The district court correctly determined that the inventory search

of Pryor's car was valid because it complied with standard police procedure.

       Accordingly, we reject Pryor's appeal of the order denying suppression of the gun as

evidence in this case and AFFIRM the conviction.